DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22, 36-37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22, 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 21 is rejected due to dependency.

	
				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al. (USPN 2014/0288438-Cited by the Applicant) in view of Soller .
	Regarding claim 21, Venkatraman et al. discloses a watch-type terminal (figures 2A-7), comprising: a main body (figures 2A-7, [0121], [0215]); a sensing unit disposed on the main body (figures 2A-7, [0121], [0215]); a display unit (figures 2A-7, [0121], [0205], [0213]-[0215]); and a controller, wherein the sensing unit, and wherein the controller calculates an oxygen saturation of blood in a human body wearing the watch-type terminal based on an oxygen absorbance of hemoglobin in the human body through reflectance of the red light and the IR light output from ([0212]-[0214]); the controller is configured to: control the light sources ([0121], [0212]-[0214]). While Venkatraman et al. discloses a sensor unit including a light-receiving sensor spaced apart from the light emitting unit to receive light reflected from one part of the human body (figures 2A-7, [0121], [0205], [0213]-[0215]), a red light-emitting element spaced apart from the light-receiving sensor to output red light (figures 2A-7, [0121], [0205], [0213]-[0215]); and an infrared (IR) sensor spaced apart from the light-receiving sensor to output IR light (figures 2A-7, [0121], [0205], [0213]-[0215]), Venkatraman et al. fails to disclose at least two green light-emitting elements to output green light, wherein the at least two green light-emitting elements includes a first green light-emitting element and a second green light-emitting element spaces apart by a first length from the light receiving sensor, wherein the at least two green light-emitting elements, the red light-emitting element and the IR sensor surround the light-receiving sensor or are arranged along one direction, wherein a spaced distance between the light-receiving sensor and the at least two green light-emitting elements is a first length, and a spaced distance 

    PNG
    media_image1.png
    478
    583
    media_image1.png
    Greyscale

	While Venkatraman et al. in view of Soller et al. discloses plurality of light emitting elements emitting light in red and infrared light, Venkatraman et al. in view of Soller et al. fails to disclose that the light emitting elements are configured to emit green light. However, Campbell et al. teaches plurality of light emitting elements that are configured to emit light in green in addition to red and infrared in order to identify pooled blood underneath the skin ([0049]). Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention to modify the set of LEDs as taught by Venkatraman et al. in view of Soller et al. (marked green in the figure above) to emit green light as taught by 
	Regarding claim 22, Venkatraman et al. in view of Soller et al. in view of Campbell et al. discloses the IR sensor and the red light-emitting element are spaced apart from each other by about 6 mm to 8 mm to calculate the oxygen saturation according to a ratio of the hemoglobin and the oxygen hemoglobin (as shown in the figure above of Soller et al.).
	Regarding claim 36, Venkatraman et al. in view of Soller et al. in view of Campbell et al. discloses that the at least two green light-emitting elements further includes a third green light-emitting element and a fourth green light-emitting element, and the IR sensor is disposed in parallel to the second green light-emitting element, and the red light-emitting element is disposed in parallel to the third green light-emitting element. As shown in the figure above G3 and G4 are parallel to the IR sensor and the red light-emitting element.
	Regarding claim 37, Venkatraman et al. discloses the light-receiving sensor includes two light-receiving sensors (figures 2A-7, [0119]-[0125]).
	Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. The rejections are maintained in view of 112 first and second paragraph rejections, since the scope of the claims are unclear. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MARJAN FARDANESH/Examiner, Art Unit 3791